Citation Nr: 1504525	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as secondary to service connected shrapnel wound, right foot, with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In June 2013, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record in the Veteran's Virtual VA folder.


FINDING OF FACT

Degenerative joint disease of the right knee is aggravated by his service-connected shrapnel wound, right foot, with degenerative joint disease.


CONCLUSION OF LAW

Degenerative joint disease of the right knee is aggravated by the service-connected shrapnel wound, right foot, with degenerative joint disease.  38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.


II. Analysis

Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may alternatively be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Under this regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation. See 38 C.F.R. § 3.310(b). 

As the Veteran's claim for service connection for a right knee disability was filed in November 2010, the current version of 38 C.F.R. § 3.310 as outlined above, and amended effective October 10, 2006, is for consideration.  See 38 C.F.R. § 3.310. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion

As a starting point, the Veteran is neither claiming nor does the evidence show service connection for a right knee disability on a direct basis.  His service treatment records do not reflect complaints or treatment for a right knee disability and he was not found to have degenerative joint disease of the right knee until many years after service.  See December 2010 VA examination report.  The record is also devoid of evidence relating the Veteran's degenerative joint disease of the right knee to service.  Thus, service connection on a direct or presumptive basis is not warranted.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.303, 3.307. 3.309.  

The Veteran asserts that he currently suffers from degenerative joint disease of the right knee as a result of his service-connected shrapnel wound, right foot, with degenerative joint disease.  Specifically, he asserted in writing in December 2011, as well as testified in June 2013, that he has an altered gait from his service connected right foot disability that has caused or aggravated his right knee disability.  

As noted, the Veteran has a current right knee disability diagnosed as degenerative joint disease.  Thus, the first element of Wallin is met. Additionally, a review of the claims file indicates that he is service connected for shrapnel wound, right foot, with degenerative joint disease.  Thus, the second element of Wallin is met.

The remaining question is whether a medical nexus exists between the Veteran's current right knee disability and his service-connected right foot disability.

Pertinent evidence includes an opinion from the VA examiner in December 2010 who, while acknowledging that the Veteran's right foot pain caused a slightly antalgic gait, negated a nexus.  He explained if the Veteran favored his right leg due to right foot pain, one would assume that he would be placing more weight on his left leg and therefore would not have increased problems with his right knee due to his right foot.

The Veteran disagreed with the December 2010 VA examiner by explaining in December 2011 that because of the shrapnel wound to the left side of his foot, he walked on the outside of the foot to relieve the pain causing an altered gait and putting more of a load on his right leg.  He is competent to report observable symptoms, such as an onset of symptoms and their history, and the Board finds his statements credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a private physician, Dr. Stavenger, agreed with the Veteran by stating in April 2013 that the Veteran had an antalgic gait on the right with the foot rotated externally.  He went on to opine that although the (inservice) injury to the Veteran's right foot "did not cause or start the arthritic process in the right knee, it certainly has irritated and probably even, overall, accelerated the degenerative process".  He subsequently opined in June 2013 correspondence that the Veteran's right knee condition has been aggravated by his right foot to a factor of "2-3".

In considering the entire record, to include the competent and credible lay assertions and Dr. Stavenger's opinions, the Board finds that the weight of evidence supports granting secondary service connection for degenerative joint disease of the right knee based on aggravation.  38 C.F.R. § 3.310 (b).  Lastly, we find that there was a non-compensable baseline.


ORDER

Entitlement to secondary service connection for degenerative joint disease of the right knee based on aggravation is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


